Title: From Benjamin Franklin to George Washington, 21 June 1777
From: Franklin, Benjamin
To: Washington, George


Sir
Paris, June 21. 1777.
The Gentleman who will have the Honour of delivering this into your Hands, is M. de Bretigny, Captaine d’Infanterie, who has been well and strongly recommended to the Commissioners here as an Officer of Distinction in his Profession. He proposes to raise a Corps in America, to be employ’d in our Service and in that View carries over with him at his own Expence nine chosen and experienc’d Officers of which 4 are Germans; he has also been at the Expence of purchasing and takes with him Clothing and Arms compleat for 130 Men. These are Proofs of Zeal for our Cause, that merit Regard; and induce me to recommend him to your Excelly’s. particular Notice. From him you will receive Information of the Characters and Abilities of the Officers that accompany him, for whose good Conduct he is willingly responsible. With the best Wishes for your Health and Felicity, I have the Honour to be Your Excellency’s
Officers’ Names
  M. le Chevalier de Keranguez
M. de Milly
M. de Vernier
M. de Mauleon
M. de la Vigerie-M. de Vaudremont
M. d’Anselme
M. le Chevr. de Mautry
M. le Chevr. de Marboeuf
M. Berail de Listrac
  Gen Washington
 
Notation: M. Bretigny
